Title: To Alexander Hamilton from William Ellery, 14 December 1794
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] December 14, 1794. “I acknowledge the Receipt of your two letters of the 27th of the last month & I shall retain sufft. funds in my hands to discharge the allowances to fishing vessels which I estimate at about twelve hundred dolls.… Permit me to mention that advice has not been received of your decision in the case of the Fair American Benjamin Lee master, and of the Sloop Joanna, Daniel Anthony master.”
